DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            
Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Garth Clarke on July 29, 2022.

Claims 11 and 12 of the application have been amended as followed:

11.         A front-end module, comprising: 
a substrate comprising: 
              a first connection member having a first stack structure in which at least one first insulating layer and at least one first wiring layer are alternately stacked; 
             a second connection member having a second stack structure in which at least one second insulating layer and at least one second wiring layer are alternately stacked; and 
             a core member disposed between the first and second connection members; a radio-frequency component mounted on a first surface of the substrate and configured to amplify a main band of an input radio frequency (RF) signal or filter one or more bands outside the main band; and 
            a reactance component electrically connected to the radio-frequency component, 
            wherein the core member comprises a core insulating layer thicker than an insulating layer among the at least one first insulating layer and the at least one second insulating layer, and forms a cavity in which the reactance component is disposed, and
            wherein the substrate further comprises a third connection member disposed between the first connection member and the core member, and having a third stack structure in which at least one third insulating layer and at least one third wiring layer are alternately stacked, and wherein the core insulating layer and the third connection member surround the cavity.

12.    (Canceled).

Allowable Subject Matter

            Claims 1, 3 – 11 and 13 – 18 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claim 1, the prior art of record, specifically Nair et al (US 8,890,628) teaches of a front-end module, comprising: a substrate (#101, Fig.1A – 1C, Col 3, Lines 49 – 67) comprising: a first connection member (Fig.1A – 1C, #110A, Col 4, Lines 39 – 65) having a first stack structure in which at least one first insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Col 13, Lines 60 – 67 to Col 14, Lines 1 – 15) and at least one first wiring layer (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65) are alternately stacked; a second connection member (Fig.1A – 1C, #110B, Col 4, Lines 39 – 65) having a second stack structure in which at least one second insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Page 18) and at least one second wiring layer are alternately stacked (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65); and a core member disposed between the first and second connection members (Fig.1A – 1C, #102, Col 3, Lines 63 – 67, Col 4, Lines 39 – 65); a radio-frequency component mounted on a first surface of the substrate and configured to amplify a main band of an input radio frequency (RF) signal (power amplifier, Col 5, Lines 12 – 29) or filter one or more bands outside the main band (band pass filter, 118A/118B, Fig.1A – 1C and Col 5, Lines 12 – 30); an inductor disposed on a first surface of the core member and electrically connected to the radio-frequency component (inductor, 118A/118B, Fig.1A – 1C and Col 5, Lines 12 – 30) and a conductive line (#112, Fig.1A – 1C) disposed on a second surface of the core member (#102, Fig.1A – 1C). 

          Re independent claim 11, Nair teaches of a front-end module, comprising: a substrate (#101, Fig.1A – 1B, Col 3, Lines 49 – 67) comprising: a first connection member (Fig.1A – 1C, #110A, Col 4, Lines 39 – 65) having a first stack structure in which at least one first insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Page 18) and at least one first wiring layer (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65) are alternately stacked; a second connection member (Fig.1A – 1C, #110B, Col 4, Lines 39 – 65) having a second stack structure in which at least one second insulating layer (Fig.1A – 1C, dielectric, Col 4, Lines 50 – 65, claim 1 of Page 18) and at least one second wiring layer are alternately stacked (Fig.1A – 1C, conductive lines, #112, Col 4, Lines 50 – 65); and a core member disposed between the first and second connection members (Fig.1A – 1C, #102, Col 3, Lines 63 – 67, Col 4, Lines 39 – 65); a radio-frequency component mounted on a first surface of the substrate and configured to amplify a main band of an input radio frequency (RF) signal (power amplifier, Col 5, Lines 12 – 29) or filter one or more bands outside the main band (band pass filter, 118A/118B, Fig.1A – 1C and Col 5, Lines 12 – 30); and a reactance component electrically connected to the radio-frequency component (capacitor/inductor, Col 5, Lines 15 – 20, passive devices, Col 9, Lines 10 – 15, #104, Fig.1A – 1C). 

           However, regarding independent claim 1, none of the cited prior art alone or in combination provides the motivation to teach: “a ground plane disposed on a second surface of the core member, wherein the core member comprises a core insulating layer thicker than an insulating layer among the at least one first insulating layer and the at least one second insulating layer, and wherein the ground plane is disposed to overlap with at least a portion of the inductor in a normal direction of the first surface of the core member.”

           However, regarding independent claim 11, none of the cited prior art alone or in combination provides the motivation to teach: “a reactance component electrically connected to the radio-frequency component and forms a cavity in which the reactance component is disposed; wherein the substrate further comprises a third connection member disposed between the first connection member and the core member, and having a third stack structure in which at least one third insulating layer and at least one third wiring layer are alternately stacked, and wherein the core insulating layer and the third connection member surround the cavity”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633